Title: New York Ratifying Convention. First Speech of June 21 (Melancton Smith’s Version), [21 June 1788]
From: Hamilton, Alexander,Smith, Melancton
To: 


[Poughkeepsie, New York, June 21, 1788]
Mr. Hamilton.
Agrees with me in the first principle of a broad basis.
It resulted from compromise.
secure at present.

3 years.
fallacy—the body havg. a permt. Int.
The Int. not for it.
Public opinion governs ye people in France.
The Argument from public opinion concludes to any thing.
The numbers of the State will be diminishd.
It may be the case accordy. to ye States.
The State governments will be a Check.
The substantial difference between 20 or 30,000.
When it comes to 90000 it stops.
If it then will be safe, it will now in his infancy.
Both houses electng—is not 91. members safe—
The State the same in number
Annually elected—
Of the common. people
Few objects of power.
The States can give system.
Our jealousies may be carried, to any length—may be applied to any State, without any Check.
Cannot suppose men be mad.
The Senate & President, will be under the influence of the people.
The Idea of a Democracy meeting—I did not advocate.
To attain ye Confid—true to a certain extent
Depends on two things
1. They are their Servants
2. The wisdom of the administrn
Illustrated by Sparta—
The Ephori—supplanted the
A small City—
Rome—the Tribunes
The people contended against a heridy. The people themselves—Mass. 300—N.Y. 65—Del. 24. The proportion, not very much diff—in all suff. for the people to know—yeomanry.
Cannot be solid objection, because it comes near to the proposal. Interest—to a certain degree—why cant a man understand 20 as well as 30.
In order to understand ye productions of a Country he need not

understand how wheat is grown. The capacity of a country to produce is necessary.
It is not necy. because in some Countries some few men.
The Represents. divided into Districts.
Our Senators are chosen by the people at large—in four Districts—one Man to be found—one to 4.


A great deal
}
As ye country increases it will be more.

of imagination
Aristocracy—Two senses.


1st. the best men.
2d. the ⟨– –⟩ independent class of men not elected by the people.
Men in all classes difft.
both of us are taken in.
does not propose, making wealth a qualification.
It will depend on the State Society.
at present people of moderate fortune—
in proportion as men have confidence.
Among ourselves—it has not had an effect—it will make large Districts.
will be carried by a major voice of a respectable number.
Can the rich bribe a large district as a small.
No reason to think it will be disagreable
—if it is it operates against the amends.
The true point, is the connection of Interest ought not to be supposed—great & rich not more vicious than ye power.
Circumstances—expose to vice.
The governt founded on the true principals.
while the people chuse.
The security of ye State Govt—on the one side if a State should encroach—if the States
U.S. encroach the States—
It has been said that the confedy. has failed because the principal men of the Country has opposed—an ill complement impossible—because a govt. cannot be disaffected with a govt.
If it had not had a radical defect it could not have suffered Conts
If it said the spirit of patrotism is decried—
Republic govt. decried. Is[su]e represented as chimerical.
Fears, our extreme jealousies, will not give it an experiment.
